DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-2, 5-10, and 13-18 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 11/4/2020, 10/21/2021, and 5/26/2022 has/have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 3-4, 11-12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 speaks to conditions for not updating an HLR related to determinations of difficulty with data transmission of the updated information.  Claim 4 speaks to establishing an HLR for a user equipment with no previous HLR data, which is a limitation outside of the normal HLR as provisioned user equipments have an initial HLR.

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-10, and 13-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Mobile Communication Device Automated Home Location Register (HLR) Assignment Adaptation” by Gailloux et al., US 10292037 B1  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

With regard to claims 1, 9, and 17 Gailloux discloses a method (and related system and non-transitory computer-readable medium with instructions) comprising:	receiving, by a processor, a signal from a first client device associated with a first user (Gailloux at Fig 2 element 202 where the system receives location information about the UE.  Note that the limitation does not state that information about the user is received just that the UE itself is associated with a user, though this is disclosed at 3:15-3:32.) ;	storing a current location of the first client device in a historical database associated with the first user (Id. The HLR, aka home location register is known in the art as a historical database of location associated with the user, also see Gailloux at 4:18-4:40 where the concept of rules for evaluating the best HLR is disclosed. Also see 6:40-6:61 for further elaboration on this point, e.g., the location logs and the location data store.);	determining whether a home location data associated with the first user matches the current location (Gailloux 6:40-7:32 where the system uses a variety of type of rules to determine whether or not to update the assigned HLR.  One of those rules relates to norm about location including whether the current location matches the currently assigned HLR);	in response to determining that the home location data associated with the first user does not match the current location, determining whether the first user has been associated with the current location at a greater frequency than the home location data based on the historical database, and in response to determining that the first user has been associated with the current location at a greater frequency, updating the home location data associated with the first user to the current location (Gailloux 8:16-8:49 where the system evaluates whether to update the home location based on the UE being at location 60% of the time. 60% being a number greater than any other number than can add up with 60% to get 100% which is the maximum amount of time any one person can have.  It should be noted that Gailloux throughout the reference uses the term “periodically” and variations thereof which are synonyms for “frequency”.)
With regard to claims 2, 10, 18 , Gailloux discloses the method of claim 1 (and related system and non-transitory computer-readable medium with instructions), further comprising:	updating a user data storage location from a first storage location to a second storage location based on the home location data (Gailloux at 7:3-7:32 where the HLR is updated to a new HLR and appropriate user data is transferred);	and causing user data associated with the first user to be transferred to the second location (Gailloux at 7:3-7:32 where the HLR is updated to a new HLR and appropriate user data is transferred. Also see 9:34-9:39).
With regard to claims 5 and 13, Gailloux discloses the method of claim 1 (and related system), further comprising:	in response to determining that the home location data associated with the first user does match the current location, maintaining the home location data associated with the first user unchanged (Gailloux at 6:62-7:17 where after analyzing the location norms data the current HLR is maintained).
With regard to claims 6 and 14, Gailloux discloses the method of claim 1 (and related system), further comprising:	in response to determining that the first user has not been associated with the current location at a greater frequency, maintaining the home location data associated with the first user unchanged (Gailloux at 6:62-7:17 where after analyzing the location norms data the current HLR is maintained)..
With regard to claims 7 and 15, Gailloux discloses the method of claim 1 (and related system), wherein the historical database comprises the home location data associated with the first user and a history of locations associated with the first user (Gailloux at 6:7-6:31 where the system has a log of historical location determinations).
With regard to claims 8 and 16, Gailloux discloses the method of claim 1 (and related system), wherein the home location data comprises a home location region or a home location country (6:40-6:61 where the system knows a home location area/region. Also see 3:15-4:32 where different cities, i.e., different regions, are discussed).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642